DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 6-13, and 16-20 are pending in this application.Claims 1, 3, 6-7, 11, 13, and 17 are presented as currently amended claims.
Claims 2, 8-10, 12, 16 and 18-20 are presented as original claims.
Claims 4-5 and 14-15 are cancelled.
No claims are newly presented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 20160232788 A1) in view of Futaki (US 20190028862 A1). As regards the individual claims:
Regarding claim 1, Byun teaches a device for:
a vehicle configured to communicate with a repeater, the path providing device comprising: a telecommunication controller configured to perform communication with the repeater (Byun: ¶ 030; autonomous vehicle controlling environment 100 includes a plurality of vehicles 101, 102 and 103, a wireless node 201 or 202, and a server 300. The wireless node 201 or 202 includes a transmitter and receiver. The vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, [and are equipped with] a communication unit (not shown) configured to communicate with the wireless node 201 or 202, via wireless network. The wireless node 201 or 202 is configured to transmit data between the vehicles 101, 102 and 103 and the server 300.)
and a processor configured to: receive, from the repeater, electronic horizon provider (EHP) information comprising at least one of (i) a path providing a direction with respect to one or more lanes (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
or (ii) autonomous driving visibility information in which sensing information is merged with the path (Byun: ¶ 045; server transmits stop sign/stop light attribute information to the vehicle. In some embodiments, the vehicle receives stop sign/stop light attribute information for a geographic area as a navigation information from the server and the server transmits the stop sign/stop light attribute information to the vehicle for autonomous controlling.)
the autonomous driving visibility information including map data and path data,
distribute the received EHP information to at least one electrical part disposed on the vehicle (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information)
However, Byun does not explicitly teach:
search for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication, receive, based on the new repeater being searched, EHP information from the new repeater; however, Futaki does teach:
search for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication, receive, based on the new repeater being searched, EHP information from the new repeater (Futaki: ¶ 047; when a UE moves between cells belonging to the same V2X SA (i.e., the UE executes performs a cell re-selection or handover between the cells), the UE may continue the V2X service without suspending this service) (Futaki: ¶ 052; the RSU 120 serving as a UE or the RSU 320 serving as an eNB may transmit its location-related information to the server)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Futaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Futaki’s base devices are similar devices for routing autonomous vehicles using wireless communication systems; however, Futaki’s device has been improved by automatically conducting a search for a new repeater. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Futaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved connectivity and could be used to transfer the path related information envisioned by Byun ¶ 030.
and receive, based on the new repeater not being searched, EHP information from a server through the telecommunication controller (Futaki: ¶ 050; there may be a plurality of distribution paths and a plurality of communication schemes available to the server 140 to transmit the V2X control message 170 to the plurality of UEs 100-102, as described with reference to FIGS. 1-3. In this case, the server 140 is preferably able to determine (select) a distribution path or a communication scheme or both to transmit the V2X control message 170.) (Futaki: ¶ 128-132; base station apparatus [B1] comprising: a wireless transceiver configured to communicate with a plurality of radio terminals including one or more Road Side Units (RSUs) supporting a Vehicle-to-Everything (V2X) service . . . The base station apparatus according to Supplementary Note B1, wherein the location-related information is used by the control node to determine [inter alia] (a) one or more sending nodes to transmit a V2X control message generated based on the V2X report information in such a way that a plurality of vehicles are able to receive the V2X control message;[and] wherein the communication scheme is selected from among a plurality of communication schemes including at least two of (a) a Multimedia Broadcast/Multicast Service (MBMS), (b) a Cell Broadcast Service (CBS), and (c) a groupcast / broadcast in Device-to-Device communication.)
Regarding claim 2, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 1. Byun further teaches:
wherein the processor is configured to receive the EHP information generated by the repeater to change the received EHP information into a form that is usable in the at least one electrical part (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information) (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
Regarding claim 6, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 1. Byun further teaches:
wherein the telecommunication controller is configured to perform communication with a server and wherein the processor is configured to receive first EHP information from a repeater and second EHP information from a server through the telecommunication controller (Byun: ¶ 074; a server generates navigation information by overlapping a plurality of crowdsourcing data. In some embodiments, the server receives first crowdsourcing data from a first vehicle, and receives second crowdsourcing data from a second vehicle. The server generates the navigation information by overlapping the first crowdsourcing data and the second crowdsourcing data. The server sends the generated navigation information to vehicles for autonomous controlling)
Regarding claim 7, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 6. Byun further teaches:
wherein the processor is configured to process the first EHP information and the second EHP information in a predetermined manner (Byun: ¶ 051; the vehicle controls the operation of the vehicle based on the updated navigation information. During the driving based on the navigation information, when the vehicle detects a preset unusual event, the vehicle changes a driving mode of the vehicle to a driver-control mode)
Regarding claim 11, Byun teaches a method for:
providing a path information to a vehicle, performed by the vehicle configured to communicate with a repeater, the method comprising (Byun: ¶ 030; autonomous vehicle controlling environment 100 includes a plurality of vehicles 101, 102 and 103, a wireless node 201 or 202, and a server 300. The wireless node 201 or 202 includes a transmitter and receiver. The vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, [and are equipped with] a communication unit (not shown) configured to communicate with the wireless node 201 or 202, via wireless network. The wireless node 201 or 202 is configured to transmit data between the vehicles 101, 102 and 103 and the server 300.)
receiving, from the repeater, electronic horizon provider (EHP) information comprising at least one of a (i) path (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
or (ii) autonomous driving visibility information in which sensing information is merged with the path, (Byun: ¶ 045; server transmits stop sign/stop light attribute information to the vehicle. In some embodiments, the vehicle receives stop sign/stop light attribute information for a geographic area as a navigation information from the server and the server transmits the stop sign/stop light attribute information to the vehicle for autonomous controlling.)
the autonomous driving visibility information including map data and path data,
distribute the received EHP information to at least one electrical part disposed on the vehicle (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information)
distributing the received EHP information to at least one electrical part disposed on the vehicle (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information)
However, Byun does not explicitly teach:
search for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication, receive, based on the new repeater being searched, EHP information from the new repeater; however, Futaki does teach:
search for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication, receive, based on the new repeater being searched, EHP information from the new repeater (Futaki: ¶ 047; when a UE moves between cells belonging to the same V2X SA (i.e., the UE executes performs a cell re-selection or handover between the cells), the UE may continue the V2X service without suspending this service) (Futaki: ¶ 052; the RSU 120 serving as a UE or the RSU 320 serving as an eNB may transmit its location-related information to the server)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Futaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Futaki’s base devices are similar devices for routing autonomous vehicles using wireless communication systems; however, Futaki’s device has been improved by automatically conducting a search for a new repeater. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Futaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved connectivity and could be used to transfer the path related information envisioned by Byun ¶ 030.
and receive, based on the new repeater not being searched, EHP information from a server through the telecommunication controller and receive, based on the new repeater not being searched, EHP information from a server through the telecommunication controller (Futaki: ¶ 050; there may be a plurality of distribution paths and a plurality of communication schemes available to the server 140 to transmit the V2X control message 170 to the plurality of UEs 100-102, as described with reference to FIGS. 1-3. In this case, the server 140 is preferably able to determine (select) a distribution path or a communication scheme or both to transmit the V2X control message 170.) (Futaki: ¶ 128-132; base station apparatus [B1] comprising: a wireless transceiver configured to communicate with a plurality of radio terminals including one or more Road Side Units (RSUs) supporting a Vehicle-to-Everything (V2X) service . . . The base station apparatus according to Supplementary Note B1, wherein the location-related information is used by the control node to determine [inter alia] (a) one or more sending nodes to transmit a V2X control message generated based on the V2X report information in such a way that a plurality of vehicles are able to receive the V2X control message;[and] wherein the communication scheme is selected from among a plurality of communication schemes including at least two of (a) a Multimedia Broadcast/Multicast Service (MBMS), (b) a Cell Broadcast Service (CBS), and (c) a groupcast / broadcast in Device-to-Device communication.)
Regarding claim 12, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 11. Byun further teaches:
further comprising receiving the EHP information generated by the repeater to change the received EHP information into a form that is usable in the at least one electrical part (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information) (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
Regarding claim 16, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 11. Byun further teaches:
further comprising receiving first EHP information from a repeater and second EHP information from a server (Byun: ¶ 074; a server generates navigation information by overlapping a plurality of crowdsourcing data. In some embodiments, the server receives first crowdsourcing data from a first vehicle, and receives second crowdsourcing data from a second vehicle. The server generates the navigation information by overlapping the first crowdsourcing data and the second crowdsourcing data. The server sends the generated navigation information to vehicles for autonomous controlling)
Regarding claim 17, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 16. Byun further teaches:
further comprising processing the first EHP information and the second EHP information in a predetermined manner (Byun: ¶ 051; the vehicle controls the operation of the vehicle based on the updated navigation information. During the driving based on the navigation information, when the vehicle detects a preset unusual event, the vehicle changes a driving mode of the vehicle to a driver-control mode).
Claims 3, 9-10, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view Futaki in view of Ao et al. (US 20180157262 A1) (hereinafter Ao). As regards the individual claims:
Regarding claim 3, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 1. Neither Byun nor Futaki explicitly teach:
wherein the processor is configured to output a path for guiding the vehicle in a lane among a plurality of lanes of a road; however, Ao does teach:
wherein the processor is configured to output a path for guiding the vehicle in a lane among a plurality of lanes of a road (Ao: ¶ 056; The recommended lane determination unit 61 divides the route provided from the navigation device 50 into a plurality of blocks (for example, into blocks each 100 meters long in the direction in which the vehicle travels) and determines a recommended lane for each block by referring to the second map information 62. The recommended lane determination unit 61 determines the recommended lane such that the recommended lane is given a position in a lane order counted from the leftmost lane.).
or autonomously drive the vehicle based on the received EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 9, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 7. Neither Byun nor Futaki explicitly teach:
wherein the processor is configured to transmit different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part; however, Ao does teach:
wherein the processor is configured to transmit different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.) 
based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 10, as detailed above, Byun as modified by Futaki as modified by Ao teaches the invention as detailed with respect to claim 9. Ao further teaches:
wherein the processor is configured to autonomously drive the vehicle (Ao: ¶ 022; the vehicle control system can cause the vehicle to be automatically driven on the travel route desired by the occupant.). 
using at least one of the first EHP information or the second EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Regarding claim 13, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 11. Neither Byun nor Futaki explicitly teach:
further comprising outputting a path for guiding the vehicle in a lane among a plurality of lanes of a road; however, Ao does teach:
further comprising outputting a path for guiding the vehicle in a lane among a plurality of lanes of a road (Ao: ¶ 056; The recommended lane determination unit 61 divides the route provided from the navigation device 50 into a plurality of blocks (for example, into blocks each 100 meters long in the direction in which the vehicle travels) and determines a recommended lane for each block by referring to the second map information 62. The recommended lane determination unit 61 determines the recommended lane such that the recommended lane is given a position in a lane order counted from the leftmost lane.)
or autonomously drive the vehicle based on the received EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 19, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 17. Neither Byun nor Futaki explicitly teach:
further comprising transmitting different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part; however, Ao does teach:
further comprising transmitting different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.). 
based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 20, as detailed above, Byun as modified by Futaki as modified by Ao teaches the invention as detailed with respect to claim 19. Ao further teaches:
further comprising autonomously driving the vehicle (Ao: ¶ 022; the vehicle control system can cause the vehicle to be automatically driven on the travel route desired by the occupant.).
using at least one of the first EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
or the second EHP information based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of in view of Futaki  in view of Kadowaki et al. (US 20120271848 A1) (hereinafter Kadowaki). As regards the individual claims:
Regarding claim 8, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 7. Neither explicitly teach:
wherein the processor is configured to, based on the first EHP information and the second EHP information being the same, receive the first EHP information from the repeater, and stop receiving the second EHP information from the server; however, Kadowaki does teach:
wherein the processor is configured to, based on the first EHP information and the second EHP information being the same, receive the first EHP information from the repeater, and stop receiving the second EHP information from the server (Kadowaki: ¶ 026; URLs can be used by the user device 102 to identify, to the map generation server 120, specific map tiles that are needed. The URLs can also be used to catalog map tiles that are stored in the cache such that when a particular map tile is needed, the user device 102 can first check the local cache to determine if the map tiles has already been retrieved. If so, the local copy of the map tile can be used. If not, the user device 102 can request the map tile from the map generation server 120. In some implementations, map tiles may similarly be cached at the server level so that frequently used map tiles need not be repeatedly generated by the map generation server 120.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Kadowaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Kadowaki’s base devices are similar devices for routing using server derived routes and maps; however, Kadowaki’s device has been improved by testing if data needs downloaded. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kadowaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve data downloads by reducing redundant downloads.
Regarding claim 18, as detailed above, Byun as modified by Futaki teaches the invention as detailed with respect to claim 17. Neither Byun nor Futaki explicitly teach:
further comprising, based on the first EHP information and the second EHP information being the same, receiving the first EHP information from the repeater, and stop receiving the second EHP information from the server; however, Kadowaki does teach:
further comprising, based on the first EHP information and the second EHP information being the same, receiving the first EHP information from the repeater, and stop receiving the second EHP information from the server (Kadowaki: ¶ 026; URLs can be used by the user device 102 to identify, to the map generation server 120, specific map tiles that are needed. The URLs can also be used to catalog map tiles that are stored in the cache such that when a particular map tile is needed, the user device 102 can first check the local cache to determine if the map tiles has already been retrieved. If so, the local copy of the map tile can be used. If not, the user device 102 can request the map tile from the map generation server 120. In some implementations, map tiles may similarly be cached at the server level so that frequently used map tiles need not be repeatedly generated by the map generation server 120.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Kadowaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Kadowaki’s base devices are similar devices for routing using server derived routes and maps; however, Kadowaki’s device has been improved by testing if data needs downloaded. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kadowaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve data downloads by reducing redundant downloads.
Response to Arguments
Applicant's remarks filed August 2, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous claim objection is effective and is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(f) claim interpretation is also successful and the claims will not be subject to being interpreted under 35 U.S.C. 112(f).
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection for use of EHP; EHP information; optimal; preset; visibility information is persuasive and the rejection is hereby withdrawn. The previously applied 112(b) rejection for ambiguity of compounding “or”s is similarly withdrawn.
Applicant’s arguments with respect to claims 1 and 11 with respect to Won have been considered but are moot because the new ground of rejection does not rely on the Won reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s generalized argument with respect to claims 1 and 11 that Futaki does not teach or suggest “search for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication, receive, based on the new repeater being searched, EHP information from the new repeater, and receive, based on the new repeater not being searched, EHP information from a server through the telecommunication controller” is respectfully not persuasive. Futaki ¶ 119 – 149 describes multiple arrangements of intersection communications infrastructure and further describes automatically transferring applicable communications between the available protocol. In particular, Futaki: ¶ 128-132 describes a base station arrangement that includes a plurality of Road Side Units (RSUs) implementing a Vehicle-to-Everything (V2X) service and a Cell Broadcast Service (CBS) wherein “the communication scheme is selected from among a plurality of communication schemes.”  This description clearly teaches or suggests a vehicle “search[ing] for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication, receiv[ing], based on the new repeater being searched, EHP information from the new repeater, and receive, based on the new repeater not being searched, EHP information from a server through the telecommunication controller.” Therefore, Applicant’s argument is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Moustafa et al. (US 20190244517 A1) (hereinafter Moustafa) which discloses a system for electronic navigation maps for a vehicle using map tiles may be received at a vehicle component from a remote entity.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663